DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via e-mail from Leong Lei on 3/7/22.

2.	Please amend the claims as follows:
1. (currently amended): A game table, comprising a table body and a score counter mounted to the table body; the table body including a table top, a support under the table top, and a side frame surrounding the table top, the side frame including a pair of side plates and a pair of end plates to be connected together; the score counter including a middle rod and a plurality of scoring beads, the scoring beads being movably sleeved on the middle rod; two ends of the middle rod being provided with fixing rods respectively, the fixing rods having fixing holes therein, the two ends of the middle rod being inserted into the corresponding fixing holes and  positioned to the fixing rods, respectively; wherein the fixing rods are defined as a third fixing rod and a fourth fixing rod, respectively; and a second mounting seat for mounting the fixing rods, wherein the second mounting seat is mounted to each end plate or the second mounting seat directly serves as each end plate, the second mounting seat is formed with two second mounting holes which are spaced a distance along an axial direction of the middle rod and are 

Allowable Subject Matter
3.	Claims 1, 4-5, 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a game table and score counter comprising the structure required by independent claim 1.  Specifically, independent claim 1 is directed to game table and score .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Davis (US Pat No. 2,961,796), Rule (US Des. Pat. No. D588,271) and Tsai et al. (US Pub. No. 2008/0197564).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711